DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 8/12/2020, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/12/2020 is being considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 8, 10, 11, 13 – 15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,771,601 B2 in view of Medard et al. (US 2011/0131326 A1), hereinafter “Medard” and in further view of Lipcon (US 2013/0254246 A1). Although the claims at issue are not identical, they are an obvious modification to the previously issued claims.
Claim 1 of the instant application can be found in the table below along with a comparison to the same subject matter in the U.S. Patent. 
Instant Application #16/991,733
U.S. Patent No. 10,771,601 B2
1. A system comprising: 
a processing device; and 
a memory device including instructions for a kernel, the instructions being executable by the 

a processing device; and
a memory device including:



receiving the message from the software application;
in response to receiving the message and prior to the software application requesting the data:

generate a plurality of electronic communications based on the fadvise command;

transmit the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data that the software application intends to access at the future point in time;
based on detecting the fadvise command in the message, transmitting a plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data that the software application intends to access at the future point in time;
receive a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers;
receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers, the server being configured to (i) determine a capability of the server to handle a future request for the data and (ii) generate the response to the electronic communication based on the determined capability;
and based on the response, select the server from among the plurality of servers as a destination from which to obtain the data when responding to a future request for the data from the software application.
based on the response, selecting the server from among the plurality of servers as a destination from which to obtain the data in order to respond to the future request for the data from the software application

U.S. Patent 10,771,601 B2, hereinafter “Patent ‘601”, fails to teach “generate a plurality of electronic communications based on the fadvise command”. However, in analogous art, Medard teaches generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])) and Lipcon teaches a command being a fadvise command (proactively triggering readaheads in Linux by informing the kernel of future data handling, readaheads done by the kernel require data access (to a memory) (Lipcon Paragraph [0052])). Medard related to implementing an affinity scheduling that selects a server based on information provided by the server and apply them to the teachings of Brooker for the purpose of optimizing data access times. One would be motivated as such as selecting a server from a plurality of servers to handle a request based on provided data provides the fastest access to the desired data (Medard Paragraph [0110]). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lipcon related to informing a kernel of proactive readaheads by using fadvise commands and apply them to the teachings of Brooker and Medard for the purpose of separating operations between a kernel and software components. One would be motivated as such as the kernel can choose appropriate read-ahead and caching techniques for access to the corresponding data (Lipcon Paragraph [0052]) rather than implementing the functionality on the operating system which causes such caching to become an overhead (Lipcon Paragraph [0038]).
Independent claims 8 and 15 recite similar subject matter and are rejected under the same rationale. The subject matter of dependent claims 5, 11, and 18 are taught by Patent ‘601 claim 14, dependent claim 13 is taught by Patent ‘601 claim 4, Dependent claims 7 and 14 are taught by Patent ‘601 claim 5, dependent claims 4, 10, and 17 are taught by Patent ‘601 claim 1, and Dependent claim 20 is taught by Patent ‘601 claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 – 5, 8 – 11, 13, and 15 – 18 are rejected under 35 U.S.C. §103 as being unpatentable over Brooker et al. (US 8,935,203 B1), hereinafter “Brooker”, in view of Medard et al. (US 2011/0131326 A1), hereinafter “Medard” and in further view of Lipcon (US 2013/0254246 A1).
Regarding claim 1, Brooker teaches a system comprising: 
a processing device (Brooker Col. 12 Lines 2 – 13); and 
a memory device including instructions for a module, the instructions being executable by the processing device (Brooker Col. 12 Lines 2 – 13) for causing the processing device to: 
receive a message from a software application, the message indicating an intention of the software application to access data at a future point in time (client device implements a data mapping engine and transmits client data requests to the storage system (Brooker Col. 4 Lines 26 – 65) client device sends a notification to a placement engine of intended access patterns for particular data in question (Brooker Col. 16 Lines 2 – 8)), wherein the message includes a command indicating the data and a data-access pattern (usage patterns are future usage patterns for a particular set of data (Brooker Col. 16 Lines 1 – 2)); and
in response to receiving the message and prior to receiving a request for the data from the software application (client sends a notification related to intended usage patterns, which include data to be used frequently or by prediction (future access) (Brooker Col. 156 Line 54 – Col. 16 Line 7)): 
in response to receiving a notification of intended usage of particular data, determining the storage node as a location best to service a request for a particular data (Brooker Col. 16 Lines 2 – 14 and Fig. 9 Step 906) updating a mapping configuration for use in accessing the data when client read requests for the data are made (Brooker Col. 16 Lines 1 – 32 and Col. 2 Line 23 – Col. 3 Line 20)).  
Brooker fails to teach of a memory device including instructions for a kernel and command being an fadvise command. Where Brooker teaches selecting an optimal server to serve the data and a communication comprising an intended data access for data at a future point in time (Brooker Col. 16 Lines 2 – 14), Brooker fails to teach generating a plurality of electronic communications based on the command, transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data, receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers, and selecting a server based upon the response.
However, in analogous art, Medard teaches generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])), transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers (receiving offers from the plurality of servers and evaluating the offers (Medard Paragraphs [0118 – 0119])), and selecting a server based selecting a storage server based upon an acceptable received offer (Medard Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Medard related to implementing an affinity scheduling that selects a server based on information provided by the server and apply them to the teachings of Brooker for the purpose of optimizing data access times. One would be motivated as such as selecting a server from a plurality of servers to handle a request based on provided data provides the fastest access to the desired data (Medard Paragraph [0110]).
Brooker and Medard fail to teach a memory device including instructions for a kernel and a command being an fadvise command.
However, in analogous art, Lipcon teaches a command being a fadvise command and a memory device including a kernel (proactively triggering readaheads in Linux by informing the kernel of future data handling, readaheads done by the kernel require data access (to a memory) (Lipcon Paragraph [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lipcon related to informing a kernel of proactive readaheads and apply them to the teachings of Brooker and Medard for the purpose of separating operations between a kernel and software components. One would be motivated as such as the kernel can choose appropriate read-ahead and caching techniques for access to the corresponding data (Lipcon Paragraph [0052]) rather than implementing the functionality on the operating system which causes such caching to become an overhead (Lipcon Paragraph [0038]). 

Brooker, Medard, and Lipcon teach the system of claim 1, wherein the response from the server is ambiguous as to whether the server is capable of handling the future request for the data (offer (response) received from a respective server comprises network and data metrics but lacks a ‘capability’ (Medard Paragraph [0090]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Brooker, Medard, and Lipcon teach the system of claim 1, wherein the memory device further includes instructions for the software application, the software application being executable by the processing device for causing the processing device to: 
transmit the plurality of electronic communications to the plurality of servers independently of the kernel (kernel tasked with choosing appropriate read-ahead and caching techniques (Lipcon Paragraph [0052])), the plurality of electronic communications indicating the data that the software application intends to access at the future point in time (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064]) usage patterns are future usage patterns for a particular set of data (Brooker Col. 16 Lines 1 – 2)); 
receive the response to the electronic communication from the server independently of the kernel (receiving offers from the plurality of servers and evaluating the offers (Medard Paragraphs [0118 – 0119])); and 
based on the response, select the server from among the plurality of servers as the destination from which to obtain the data at the future point in time (selecting a storage server based upon an acceptable received offer (Medard Paragraph [0122]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Brooker, Medard, and Lipcon teach the system of claim 1, wherein the memory device further includes instructions for the kernel that are executable by the processing device for causing the processing device to, subsequent to selecting the server: 
store an identifier of the server in a database (updating a data mapping of data locations based upon predicted future status of client demand patterns (Brooker Col. 16 Lines 1 – 35) LBA map comprises logical addresses mapped to particular storage nodes (Brooker Col. 2 Lines 36 – 64)); 
receive the request for the data from the software application (client may make read requests to the data mapping engine which uses the LBA map to fulfill the requests (Brooker Col. 4 Line 36 – Col. 5 Line 11, Col. 3 Lines 1 – 17)); 
retrieve the data from the server based on the identifier in the database (data mapping engine may determine an appropriate location of the data based upon the LBA map in response to the user’s request and retrieving data using the mapping (Brooker Col. 4 Lines 36 – Col. 5 Line 11)); and 
provide the data back to the software application (data mapping engine retrieves the data from the appropriate location (Brooker Col. 4 Line 55 – Col. 5 Line 11) data mapping engine implemented by the client device (Brooker Col. 1 Lines 48 – 53)).  

Brooker, Medard, and Lipcon teach the system of claim 1, wherein the plurality of electronic communications include the fadvise command (multicast requests may include data identifier and particular access commands (read, ingest, etc…) (Medard Paragraphs [0065 – 0067]) access command is an fadvise command (Lipcon Paragraph [0052]) inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Brooker teaches a method comprising: 
receiving, by a module executing on a computing device, a message from a software application, the message indicating an intention of the software application to access data at a future point in time (client device implements a data mapping engine and transmits client data requests to the storage system (Brooker Col. 4 Lines 26 – 65) client device sends a notification to a placement engine of intended access patterns for particular data in question (Brooker Col. 16 Lines 2 – 8)), wherein the message includes a command indicating the data and a data-access pattern (usage patterns are future usage patterns for a particular set of data (Brooker Col. 16 Lines 1 – 2)); and 
in response to receiving the message and prior to receiving a request for the data from the software application (client sends a notification related to intended usage patterns, which include data to be used frequently or by prediction (future access) (Brooker Col. 156 Line 54 – Col. 16 Line 7)): 
selecting a server from among a plurality of servers as a destination from which to obtain the data when responding to a future request for the data from the software application (in response to receiving a notification of intended usage of particular data, determining the storage node as a location best to service a request for a particular data (Brooker Col. 16 Lines 2 – 14 and Fig. 9 Step 906) updating a mapping configuration for use in accessing the data when client read requests for the data are made (Brooker Col. 16 Lines 1 – 32 and Col. 2 Line 23 – Col. 3 Line 20)).  
Brooker fails to teach of a memory device including instructions for a kernel and command being an fadvise command. Where Brooker teaches selecting an optimal server to serve the data and a communication comprising an intended data access for data at a future point in time (Brooker Col. 16 Lines 2 – 14), Brooker fails to teach generating a plurality of electronic communications based on the command, transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data, receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers, and selecting a server based upon the response.
However, in analogous art, Medard teaches generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])), transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers (receiving offers from the plurality of servers and evaluating the offers (Medard Paragraphs [0118 – 0119])), and selecting a server based upon the response (selecting a storage server based upon an acceptable received offer (Medard Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Medard related to implementing an affinity scheduling that selects a server based on information provided by the server and apply them to the teachings of Brooker for the purpose of optimizing data access times. One would be motivated as such as selecting a server from a plurality of servers to handle a request based on provided data provides the fastest access to the desired data (Medard Paragraph [0110]).
Brooker and Medard fail to teach a memory device including instructions for a kernel and a command being an fadvise command.
However, in analogous art, Lipcon teaches a command being a fadvise command and a memory device including a kernel (proactively triggering readaheads in Linux by informing the kernel of future data handling, readaheads done by the kernel require data access (to a memory) (Lipcon Paragraph [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lipcon related to informing a kernel of proactive readaheads and apply them to the teachings of Brooker and Medard for the purpose of separating operations between a kernel and software components. One would be motivated as such as the kernel can choose appropriate read-ahead and caching techniques for access to the corresponding data (Lipcon Paragraph [0052]) rather than implementing the functionality on the operating system which causes such caching to become an overhead (Lipcon Paragraph [0038]). 

Regarding claim 9, Brooker, Medard, and Lipcon teach the method of claim 8, wherein the response from the server is ambiguous as to whether the server is capable of handling the future request for the data (offer (response) received from a respective server comprises network and data metrics but lacks a ‘capability’ (Medard Paragraph [0090]) inherits motivation to combine from respective parent claim.).  

Regarding claim 10, Brooker, Medard, and Lipcon teach the method of claim 8, further comprising, subsequent to selecting the server: 
storing, by the kernel, an identifier of the server in a database (updating a data mapping of data locations based upon predicted future status of client demand patterns (Brooker Col. 16 Lines 1 – 35) LBA map comprises logical addresses mapped to particular storage nodes (Brooker Col. 2 Lines 36 – 64)); 
receiving, by the kernel, the request for the data from the software application (client may make read requests to the data mapping engine which uses the LBA map to fulfill the requests (Brooker Col. 4 Line 36 – Col. 5 Line 11, Col. 3 Lines 1 – 17)); 
retrieving, by the kernel, the data from the server based on the identifier in the database (data mapping engine may determine an appropriate location of the data based upon the LBA map in response to the user’s request and retrieving data using the mapping (Brooker Col. 4 Lines 36 – Col. 5 Line 11)); and 
providing, by the kernel, the data back to the software application (data mapping engine retrieves the data from the appropriate location (Brooker Col. 4 Line 55 – Col. 5 Line 11) data mapping engine implemented by the client device (Brooker Col. 1 Lines 48 – 53)).  

Regarding claim 11, Brooker, Medard, and Lipcon teach the method of claim 8, wherein the plurality of electronic communications include the fadvise command (multicast requests may include data identifier and particular access commands (read, ingest, etc…) (Medard Paragraphs [0065 – 0067]) access command is an fadvise command (Lipcon Paragraph [0052]) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Brooker, Medard, and Lipcon teach the method of claim 8, wherein:
the electronic communication indicates to the server that the software application expects to access the data in a sequential order (data identifier includes a segment identifier value which includes a subsequent content to be accessed (Medard Paragraph [0067])); 
the response from the server indicates that the server is capable of handling the future request for the data in the sequential order (storage server may not have the data stored, but may have a delay time required to provide the data (Medard Paragraph [0065])); and
the kernel selects the server from among the plurality of servers based on the response indicating that the server is capable of handling the future request for the data in the sequential order (proactively triggering readaheads in Linux by informing the kernel of future data handling (Lipcon Paragraph [0052]) request to access data may include a delay query to delay the response (Medard Paragraph [0065] and [0073]) setting urgency levels to indicate a future need for data (Medard Paragraph [0072]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Medard related to accessing data in sequential order and apply them to the teachings of Brooker for the purpose of prioritizing certain data. One would be motivated as such as different pieces of data may be needed at different levels of urgency (Medard Paragraph [0072]).).  

Brooker teaches a non-transitory computer-readable medium comprising program code for a module (Brooker Col. 12 Lines 2 – 13), the module being executable by a processing device for causing the processing device to: 
receive a message from a software application, the message indicating an intention of the software application to access data at a future point in time (client device implements a data mapping engine and transmits client data requests to the storage system (Brooker Col. 4 Lines 26 – 65) client device sends a notification to a placement engine of intended access patterns for particular data in question (Brooker Col. 16 Lines 2 – 8)), wherein the message includes a command indicating the data and a data-access pattern (usage patterns are future usage patterns for a particular set of data (Brooker Col. 16 Lines 1 – 2)); and
in response to receiving the message and prior to receiving a request for the data from the software application (client sends a notification related to intended usage patterns, which include data to be used frequently or by prediction (future access) (Brooker Col. 156 Line 54 – Col. 16 Line 7)): 
select a server from among a plurality of servers as a destination from which to obtain the data when responding to a future request for the data from the software application (in response to receiving a notification of intended usage of particular data, determining the storage node as a location best to service a request for a particular data (Brooker Col. 16 Lines 2 – 14 and Fig. 9 Step 906) updating a mapping configuration for use in accessing the data when client read requests for the data are made (Brooker Col. 16 Lines 1 – 32 and Col. 2 Line 23 – Col. 3 Line 20)).  
Brooker fails to teach of a memory device including instructions for a kernel and command being an fadvise command. Where Brooker teaches selecting an optimal server to serve the data and a communication comprising an intended data access for data at a future point in time (Brooker Col. 16 Lines 2 – 14), Brooker fails to teach generating a plurality of electronic communications based on the command, transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data, receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers, and selecting a server based upon the response.
However, in analogous art, Medard teaches generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])), transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), receiving a response to an electronic communication among the plurality of electronic communications from a server among the plurality of servers (receiving offers from the plurality of servers and evaluating the offers (Medard Paragraphs [0118 – 0119])), and selecting a server based upon the response (selecting a storage server based upon an acceptable received offer (Medard Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Medard related to implementing an affinity scheduling that selects a server based on information provided by the server and apply them to the teachings of Brooker for the purpose of optimizing data access times. One would be motivated as such as selecting a server from a plurality of servers to handle a request based on provided data provides the fastest access to the desired data (Medard Paragraph [0110]).
Brooker and Medard fail to teach a memory device including instructions for a kernel and a command being an fadvise command.
Lipcon teaches a command being a fadvise command and a memory device including a kernel (proactively triggering readaheads in Linux by informing the kernel of future data handling, readaheads done by the kernel require data access (to a memory) (Lipcon Paragraph [0052])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lipcon related to informing a kernel of proactive readaheads and apply them to the teachings of Brooker and Medard for the purpose of separating operations between a kernel and software components. One would be motivated as such as the kernel can choose appropriate read-ahead and caching techniques for access to the corresponding data (Lipcon Paragraph [0052]) rather than implementing the functionality on the operating system which causes such caching to become an overhead (Lipcon Paragraph [0038]).  

Regarding claim 16, Brooker, Medard, and Lipcon teach the non-transitory computer-readable medium of claim 15, wherein the response from the server is ambiguous as to whether the server is capable of handling the future request for the data (offer (response) received from a respective server comprises network and data metrics but lacks a ‘capability’ (Medard Paragraph [0090]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Brooker, Medard, and Lipcon teach the non-transitory computer-readable medium of claim 15, further including program code that is executable by the processing device for causing the processing device to, subsequent to selecting the server:
updating a data mapping of data locations based upon predicted future status of client demand patterns (Brooker Col. 16 Lines 1 – 35) LBA map comprises logical addresses mapped to particular storage nodes (Brooker Col. 2 Lines 36 – 64)); 
receive the request for the data from the software application (client may make read requests to the data mapping engine which uses the LBA map to fulfill the requests (Brooker Col. 4 Line 36 – Col. 5 Line 11, Col. 3 Lines 1 – 17)); 
retrieve the data from the server based on the identifier in the database (data mapping engine may determine an appropriate location of the data based upon the LBA map in response to the user’s request and retrieving data using the mapping (Brooker Col. 4 Lines 36 – Col. 5 Line 11)); and 
provide the data back to the software application (data mapping engine retrieves the data from the appropriate location (Brooker Col. 4 Line 55 – Col. 5 Line 11) data mapping engine implemented by the client device (Brooker Col. 1 Lines 48 – 53)).  

Regarding claim 18, Brooker, Medard, and Lipcon teach the non-transitory computer-readable medium of claim 15, wherein the plurality of electronic communications include the fadvise command (multicast requests may include data identifier and particular access commands (read, ingest, etc…) (Medard Paragraphs [0065 – 0067]) access command is an fadvise command (Lipcon Paragraph [0052]) inherits motivation to combine from respective parent claim.).  


Claims 6, 12, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Brooker in view of Medard and Lipcon and further in view of Nellans et al. (US 2013/0080732 A1), hereinafter “Nellans”.
Regarding claim 6, where Brooker, Medard, and Lipcon teach the system of claim 1, generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])) and transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), Brooker, Medard, and Lipcon fail to teach wherein an electronic communication includes a command that is different from the fadvise command, and wherein the memory device further includes instructions for the kernel that are executable by the processing device for causing the processing device to determine the command based on the fadvise command by using a database or an algorithm.  
However, in analogous art, Nellans teaches an electronic communication includes a command that is different from an fadvise command and determining the command based on a fadvise command by using a database or an algorithm (in place of a fadvise command, a custom extended fadvise command allows for address translations based upon mapping entries (Nellans Paragraph [0111]) wherein the extended fadvise command comprises the same format but with additional arguments as the fadvise command (and is therefore determined based on the fadvise command) (Nellans Paragraph [0117])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nellans related to extending the fadvise command and apply them to the teachings of Brooker, Medard, and Lipcon for the purpose of allowing storage clients (Nellans Paragraph [0111]). One would be motivated as such as this allows for cooperating between the mapping and the client to deliver an access pattern for planned usage of logical addresses (Nellans Paragraph [0111]).

Regarding claim 12, where Brooker, Medard, and Lipcon teach the method of claim 8, generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])) and transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), Brooker, Medard, and Lipcon fail to teach wherein an electronic communication includes a command that is different from the fadvise command, and determining the command based on the fadvise command by using a database or an algorithm.  
However, in analogous art, Nellans et al. (US 2013/0080732 A1), hereinafter “Nellans”, teaches an electronic communication includes a command that is different from an fadvise command and determining the command based on a fadvise command by using a database or an algorithm (in place of a fadvise command, a custom extended fadvise command allows for address translations based upon mapping entries (Nellans Paragraph [0111]) wherein the extended fadvise command comprises the same format but with additional arguments as the fadvise command (and is therefore determined based on the fadvise command) (Nellans Paragraph [0117])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nellans related to extending the fadvise command and Brooker, Medard, and Lipcon for the purpose of allowing storage clients to advise an address translation module on management of mapping entries (Nellans Paragraph [0111]). One would be motivated as such as this allows for cooperating between the mapping and the client to deliver an access pattern for planned usage of logical addresses (Nellans Paragraph [0111]).

Regarding claim 19, where Brooker, Medard, and Lipcon teach the non-transitory computer-readable medium of claim 15, generating a plurality of electronic communications based on a command (access server generates a plurality of distributed requests (Medard Paragraph [0065])) and transmitting the plurality of electronic communications to a plurality of servers, the plurality of electronic communications indicating the data (sending a request for data to a plurality of servers that can fulfill the request, the request related to a request from a user (Medard Paragraphs [0117] and [0064])), Brooker, Medard, and Lipcon fail to teach wherein an electronic communication includes a command that is different from the fadvise command, and determining the command based on the fadvise command by using a database or an algorithm.  
However, in analogous art, Nellans et al. (US 2013/0080732 A1), hereinafter “Nellans”, teaches an electronic communication includes a command that is different from an fadvise command and determining the command based on a fadvise command by using a database or an algorithm (in place of a fadvise command, a custom extended fadvise command allows for address translations based upon mapping entries (Nellans Paragraph [0111]) wherein the extended fadvise command comprises the same format but with additional arguments as the fadvise command (and is therefore determined based on the fadvise command) (Nellans Paragraph [0117])).
Nellans related to extending the fadvise command and apply them to the teachings of Brooker, Medard, and Lipcon for the purpose of allowing storage clients to advise an address translation module on management of mapping entries (Nellans Paragraph [0111]). One would be motivated as such as this allows for cooperating between the mapping and the client to deliver an access pattern for planned usage of logical addresses (Nellans Paragraph [0111]).

Claims 7 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Brooker in view of Medard and Lipcon and further in view of Kacin et al. (US 2017/0019414 A1), hereinafter “Kacin”.
Regarding claim 7, where Brooker, Medard, and Lipcon teach the system of claim 1, wherein the kernel is configured to receive responses to the electronic communication from only a subset of servers in the plurality of servers, the subset of servers including the server (access server is only accessed to provide data on a particular set of servers (Medard Paragraph [0064])) and selecting the server from among the subset of servers based on receiving the responses from the subset of servers (Medard Paragraphs [0076] and [0080]), Brooker, Medard, and Lipcon fail to teach the software application expects to access data in a random order and the server handling the request for data in the random order.
However, in analogous art, Kacin teaches the flag indicates that the software application expects to access data in a random order (a create request includes a hop value, and if that hop value is anything but zero, forwarding the request to a random node (Kacin Paragraph [0047])) and the server handling the request for data in the random order (Kacin Paragraph [0077]).
Kacin related to servicing requests by forwarding them to random nodes and apply them to the teachings of Brooker, Medard, and Lipcon for the purpose of forwarding requests without further handling. One would be motivated as such as if a request for information is unimportant or not urgent, it may be sent to a random server for service so as to not utilize the resources of the access server in making decisions.

Regarding claim 14, where Brooker, Medard, and Lipcon teach the method of claim 8, wherein the kernel is configured to receive responses to the electronic communication from only a subset of servers in the plurality of servers, the subset of servers including the server (access server is only accessed to provide data on a particular set of servers (Medard Paragraph [0064])) and selecting the server from among the subset of servers based on receiving the responses from the subset of servers (Medard Paragraphs [0076] and [0080]), Brooker, Medard, and Lipcon fail to teach the software application expects to access data in a random order and the server handling the request for data in the random order.
However, in analogous art, Kacin teaches the flag indicates that the software application expects to access data in a random order (a create request includes a hop value, and if that hop value is anything but zero, forwarding the request to a random node (Kacin Paragraph [0047])) and the server handling the request for data in the random order (Kacin Paragraph [0077]).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to take the teachings of Kacin related to servicing requests by forwarding them to random nodes and apply them to the teachings of Brooker, Medard, and Lipcon for the purpose of forwarding .

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Brooker in view of Medard and Lipcon and further in view of Boland et al. (US 6,269,390 B1), hereinafter “Boland”.
Regarding claim 20, where Brooker, Medard, and Lipcon teach the non-transitory computer-readable medium of claim 15, further comprising program code that is executable by the processing device for causing the processing device to select the server from among the plurality of servers, Brooker, Medard, and Lipcon fail to teach selecting a server based on a prioritization scheme in which servers that have the data currently available in high-speed memory are prioritized over other servers that do not currently have the data available in high-speed memory.  
However, in analogous art, Boland teaches selecting a server based on a prioritization scheme in which servers that have the data currently available in high-speed memory are prioritized over other servers that do not currently have the data available in high-speed memory (affinitizing the forwarding of tasks to processors whose volatile memory already comprises data needed to perform the task as volatile memory has a faster access than disk memory (Boland Col. 3 Line 37 – Col. 4 Line 24)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Boland related to affinitizing tasks to processors that comprise necessary data in their cache memories and apply them to the teachings of Brooker, Medard, and Lipcon for the purpose of improving access times. One would be motivated as such as cache (Boland Col. 3 Lines 37 – 55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dodge (US 2018/0143882 A1) teaches a file system structure framework which further includes using fadvise commands to tell a component how to expect future read requests (Dodge Paragraph [0047]).
Reynolds et al. (US 2019/0238630 A1) teaches directing read requests for data based upon server metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                                          /Backhean Tiv/Primary Examiner, Art Unit 2459